United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2050
                                    ___________

Dean Benter,                           *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
State of Iowa, Department of           *
Transportation; Rhonda; Lois; State    * [UNPUBLISHED]
of Minnesota; Minnesota License        *
Office, La Crescent, MN and St. Paul, *
MN; City of La Crescent Police         *
Department; Officer James H.           *
Michalke,                              *
                                       *
             Appellees.                *
                                  ___________

                              Submitted: April 4, 2007
                                 Filed: April 9, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Dean Benter appeals the district court’s1 dismissal of his action under 28 U.S.C.
§ 1915(e)(2)(B)(ii) and (iii). Benter sued several states and state entities, and the
district court concluded that many of his claims were barred by Eleventh Amendment

      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.
immunity, and that Benter otherwise failed to state a claim. Upon de novo review, see
Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (standard of review),
we agree with the district court’s analysis, see P.R. Aqueduct and Sewer Auth. v.
Metcalf & Eddy, Inc., 506 U.S. 139, 145-46 (1993) (Eleventh Amendment bars suits
for injunctive relief against states and their agencies); Pugh v. Alabama, 483 U.S. 781,
782 (1978) (Eleventh Amendment bars suits against states unless they have consented
to suit or Congress has validly abrogated their immunity); Dixon v. Love, 431 U.S.
105, 112-13 (1977) (no pre-termination hearing required when driver’s license denied
based on objective facts in record, such as traffic violations). As to Benter’s
contention that the district court should have granted him a default judgment because
defendants never answered his complaint, we note that the action was dismissed prior
to service, so defendants were not in default. See 28 U.S.C. § 1915(e)(2) (authorizing
dismissal “at any time” for one of specified grounds); Fed. R. Civ. P. 12(a)(1)(A)
(answer shall be filed within 20 days of service of complaint).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-